Citation Nr: 0430356	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.

This issue arose on appeal from June 2000, November 2001, and 
October 2002 decisions issued by the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2000 and November 2001, the RO denied service connection 
for bilateral hearing loss.  On appeal in October 2002, the 
RO granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation.  

The veteran requested a hearing before a traveling section of 
the Board of Veterans' Appeals (Board).  In July 2003, he 
requested a videoconference hearing instead.  The 
videoconference hearing was scheduled for December 2003.  The 
veteran failed to appear.  Therefore, the veteran's request 
for a hearing is deemed withdrawn.     38 C.F.R. § 20.702(d) 
(2004).


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 30 decibels with discrimination 
ability of 88 percent in the right ear, and an average pure 
tone threshold of 41 decibels with discrimination ability of 
96 percent in the left ear.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The record 
shows that the claimant was notified of the directives of 
VCAA via a March 2001 letter addressing the RO's decision to 
review again his claim for service connection for bilateral 
hearing loss.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim for service connection and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits may be issued.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  In cases like this, the 
Court did not hold that the where pre-AOJ-adjudication notice 
was not provided, the case must be returned to the AOJ for 
the adjudication to start all over again as if no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The March 2001 letter constituted subsequent 
process.  Thus, in sum, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

The Board notes that the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss is a 
"downstream issue" from the veteran's claim for service 
connection for bilateral hearing loss.  For example, in May 
2000, the veteran filed a claim for service connection for 
bilateral hearing loss, which was denied by a June 2000 
rating decision.  The RO issued a VCAA letter in March 2001, 
informing the veteran that his claim was being reviewed and 
he was entitled to submit additional evidence which would 
substantiate his claim.  The letter also informed the veteran 
of the evidence necessary to substantiate the claim for 
service connection; what evidence was of record; what 
evidence VA would seek on his behalf, as well as the 
veteran's responsibility to submit evidence.  In the November 
2001 rating decision, the RO denied service connection for 
bilateral hearing loss.  The veteran appealed this decision 
and in April 2002, the RO issued another letter informing the 
veteran of VA's duties under the VCAA, the evidence of 
record, and VA's responsibilities to seek evidence on his 
behalf.  In October 2002, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation.  The veteran has appealed the noncompensable 
evaluation assigned.  This is considered a "downstream" 
issue as the veteran raised a new issue (increased rating 
claim) following the grant of service connection.  In this 
type of circumstance, if the veteran has received a VCAA 
letter for the underlying claim (here, a claim for service 
connection), and the veteran raises a new issue following the 
issuance of the rating decision (here, a claim for an 
increased rating), VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Id.  

The Board notes that VA issued a statement of the case (SOC) 
in April 2003, which addressed the veteran's claim for an 
increased evaluation for bilateral hearing loss.  The 
veteran's VA Medical Center (VAMC) records are of record.  As 
such, the Board finds that VA has no outstanding duty to 
inform the appellant that any additional information is 
needed.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R.     § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  The claimant has had 
sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant in 
this case. 

II.  Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral hearing loss.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
evidence reflects that the condition has not significantly 
changed and a uniform rating is warranted.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity, through XI, for profound deafness.  
38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
pure tone threshold at each of the specified four frequencies 
(1000, 2000, 3000, 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  Additionally, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Also, each ear is 
to be evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  

In February 1996, an audiological exam revealed the following 
decibel loss in pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
55
65
LEFT
40
45
50
50

The examiner noted that the veteran had severe mixed hearing 
loss with excellent speech discrimination in the right ear, 
and mild to severe hearing loss with excellent speech 
discrimination in the left ear.  In April 1997, the veteran 
had a stapedectomy for otosclerosis in the right ear.

In March 1999, the veteran presented for his annual 
audiological examination, which revealed the following 
decibel loss in pure tone thresholds: 



HERTZ



1000
2000
3000
4000
RIGHT
25
35
25
40
LEFT
50
50
65
70

Speech discrimination was 100 percent for both the right and 
left ears.

In May 2000, the veteran had a stapedectomy for the left ear.  
In a post-operative examination in August 2000, the VA 
examiner noted that the veteran had mild to severe 
sensorineural hearing loss from 2000 to 8000 Hertz in the 
right ear, and mild to severe sensorineural hearing loss from 
1500 to 8000 Hertz in the left ear.  
The veteran presented in March 2001 for a follow-up 
examination and the examiner noted no change in the veteran's 
hearing since his August 2000 examination.



In October 2002, the veteran presented for an audiological 
examination, which revealed the following decibel loss in 
pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
25
35
LEFT
25
45
45
50

The examiner noted a mild m ixed hearing loss in the right 
ear with 0 to 35 decibel air-bone gaps, and mild to severe 
mixed hearing loss with 10 to 30 decibel air-bone gaps for 
the left ear.  Speech discrimination was 88 percent for the 
right ear and 96 percent for the left ear using the Maryland 
CNC test.  

The Board finds the October 2002 audiological examination to 
be more complete to evaluating the veteran's hearing loss as 
it is the most recent reflection of his disability status.  
Also, it is not clear whether the August 1996 and April 1999 
audiological examinations used the Maryland CNC test to 
calculate the veteran's speech discrimination.  Because 38 
C.F.R. § 4.85 requires the Maryland CNC test for determining 
speech discrimination for hearing loss disability 
evaluations, the Board finds that the October 2002 
audiological examination provides a more complete description 
of the veteran's current hearing loss disability as it 
reports the veteran's speech discrimination abilities using 
the Maryland CNC test.  Thus, in applying the provisions of 
38 C.F.R. § 4.85 to the results of the December 2002 
audiological examination, the average decibel loss is 30 in 
the right ear and 41 in the left ear.  From Table VI of 38 
C.F.R. § 4.85, level II is derived for the right ear and a 
level I for the left ear.  This is determined by intersecting 
the percent of speech discrimination row with the pure tone 
threshold average column.  The right ear is considered the 
poorer ear for 38 C.F.R. § 4.85's Table VII.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I, the better ear, with 
column II, the poorer ear.  Thus, an evaluation in excess of 
0 percent is not warranted.  

Additionally, even if the Board assumes that recognition 
ability was tested using the Maryland CNC test in 1999, the 
result is the same:  100 percent recognition ability with 
pure tone average of 59 decibels in the left ear is a level 
II, and 100 percent recognition with pure tone average of 31 
in the right ear is a level I.  The 100 percent recognition 
ability in each ear with pure tone average of 59 decibels or 
better represents at best, a level II or better hearing, 
warranting a noncompensable evaluation.

The record also establishes that the veteran does not have a 
pure tone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 
4.86 is not applicable.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

III.  Extraschedular consideration

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  This regulation provides 
that to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



